Citation Nr: 0928851	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability manifested by joint pain of the hips, low back, 
ankles, shoulder, and neck.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 
1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for GERD and also determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for a disability manifested 
by joint pain in the hips, low back, ankles, shoulder, and 
neck.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to service connection for a 
gastrointestinal disability, to include GERD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in August 1995, the RO denied 
service connection for 
a disability manifested by joint pain of the hips, low back, 
ankles, shoulder, and neck.  The Veteran was notified of his 
right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the August 1995 RO 
determination, considered in conjunction with the record as a 
whole, is new, but does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1995, which denied service 
connection for a disability manifested by joint pain of the 
hips, low back, ankles, shoulder, and neck, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the Veteran's claim for entitlement to service connection for 
a disability manifested by joint pain of the hips, low back, 
ankles, shoulder, and neck.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the Veteran's new and material evidence 
claim, VA issued a letter in September 2005, prior to the 
initial adjudication of the claim, that notified the Veteran 
of what new and material evidence could be submitted to 
reopen his claim for service connection, what type of 
evidence would qualify as "new" evidence, and specifically 
informed him of what evidence would be necessary to 
substantiate the element or elements required to establish 
the claim that were found insufficient in the previous 
denial.   

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Board further notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2008), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The Veteran filed his 
claim to reopen in July 2005.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a disability manifested by joint pain in the 
hips, low back, ankles, shoulder, and neck.  The record 
reflects that in an August 1995 determination, the RO denied 
service connection for joint pain in the hips, low back, 
ankles, shoulder, and neck on the basis that although the 
Veteran was seen for lower and upper back pain and shoulder 
pain in service, there was no evidence that the Veteran 
incurred a chronic condition affecting any of the claimed 
joints in his service treatment records.   No appeal was 
taken from that determination, and there has been no 
allegation of CUE in that regard.  As such, it is final.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the August 1995 RO 
denial included the Veteran's service treatment records, 
private treatment records, and a report of VA examination.  
The service treatment records showed that in November 1986, 
the Veteran complained of mid to lower back pain for the past 
3 weeks, without recollection of trauma.  He reported that he 
had been doing heavy lifting of ship's stores.  He was 
assessed as having lower back strain.  Additionally, in March 
1987, the Veteran was assessed with having muscle spasm from 
the mid back to the buttocks due to improper lifting 
techniques.  When seen for a disability not at issue in 
August 1986, the Veteran's complaints included back pain.  On 
physical examination for separation from service, in 
September 1989, the upper and lower extremities and spine 
were noted to be normal.  The available post service medical 
records included a September 1993 private hospital radiology 
report, in which it was indicated that the Veteran was 
status, post neck injury, with current neck pain on extension 
and turning of the head.  The impression was that the 
examination was unremarkable except for a slight reversal of 
the normal lordosis of the lower C-spine. Such records also 
included a private, February 1994 treatment record, in which 
the Veteran reported a history of arthritis.  The record also 
included an April 1995 VA examination report in which it was 
noted that physical examination of the neck, shoulders, 
lumbar spine, hips, knees, and ankles, revealed no 
abnormality.  The examiner noted that the Veteran had total 
body joint complaints, including soreness in the neck and 
back.  The diagnosis was chronic cervical and lumbar strain 
and multiple arthralgias.

The evidence received since the final August 1995 RO decision 
includes VA outpatient treatment records in which the 
Veteran, who reported that he was a gymnast from age 17 to 
25, complained of, and sought treatment for, joint pain, 
particularly in the neck, back, and left shoulder.  Examiners 
described such joint pains as "arthralgias," and diagnosed 
cervical spine disability.  

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in August 1995.  
However, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the Veteran has current chronic disability manifested by 
joint pain that is etiologically related to service. 

The evidence is cumulative and redundant of the evidence of 
record at the time of the last prior denial as it reflects 
continued complaints of joint pain and demonstration of post 
service cervical spine disability.  Such additional evidence 
is also not material, when considered by itself, or with 
previous evidence of record, as it does not raise a 
reasonable possibility of substantiating the claim.  The 
additional evidence does not address the element missing at 
the time of the prior final denial in August 1995 of 
demonstration of current chronic disability etiologically 
related to service.  Although the Veteran asserts that he has 
a disability manifested by joint pain in the hips, low back, 
ankles, shoulder, and neck that is related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in August 1995.  Thus, the 
Board concludes that evidence received subsequent to the 
August 1995 RO denial, considered in conjunction with the 
record as a whole, is not new and material and the claim for 
service connection for a disability manifested by joint pain 
in the hips, low back, ankles, shoulder, and neck, is not 
reopened.

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by joint pain in the hips, low back, ankles, 
shoulder, and neck, the claim is not reopened, and the appeal 
is denied.


REMAND

VA must make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance includes making as many requests as 
necessary to obtain relevant records from a Federal 
department or agency until VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  
Such assistance also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4) (2008).  

With respect to the Veteran's claim for entitlement to 
service connection for a gastrointestinal disability, to 
include GERD, the Veteran's service treatment records 
demonstrate that the Veteran's complaints included nausea and 
"motion sickness" in August 1986, and when seen in October 
1986, he complained that he vomited everything that he ate, 
and had not eaten since being at sea for 3 days.  He was 
diagnosed with chronic motion seasickness.  In July 1987, the 
Veteran complained of a 15-pound weight loss during the prior 
month, epigastric discomfort when eating, an uncomfortable 
sensation in his stomach after eating food, swelling in his 
mouth, nausea, and pains in his intestines (feeling like he 
had to move his bowels, but not doing so).  With respect to a 
current disability, a March 2006 VA examination report shows 
that a VA examiner, after a physical examination and a review 
of the Veteran's claim file, diagnosed him with dyspepsia.  
In opining that nausea and stomach pains in service were less 
likely than not related to GERD, the examiner stated that, 
"the Veteran does not have a clinical diagnosis of reflux 
[and that] he was given a diagnosis of reflux just suggestive 
of his symptoms."  However, a review of the Veteran's VA 
outpatient treatment records reflect that in April 2005, a VA 
gastroenterologist diagnosed the Veteran with GERD.  
Additionally, December 2004 and September 2007 VA outpatient 
treatment records show that Dr. F. J. Jacono listed GERD as a 
problem for the Veteran.  The Board notes that the September 
2007 VA outpatient treatment record specifically indicates 
that the Veteran sought treatment for GERD with Dr. Jacono on 
January 10, 2001.  However, the Board observes that such 
treatment record is not of record.  Further, several other 
treatment records demonstrate that examiners have reported 
that the Veteran has a history of GERD.  Therefore, based on 
such clinical evidence of record, the Board finds that the 
March 2006 VA examiner's conclusion that the Veteran did not 
have a clinical diagnosis of GERD is not accurate.  
Consequently, in light of the Veteran's current GERD 
diagnosis and his reported in-service gastrointestinal 
symptomology, the Board finds that a new VA examination and 
opinion is warranted to ascertain the full nature and 
etiology of the Veteran's current gastrointestinal 
disability, to include GERD.  Such information would be 
useful in the de novo adjudication of the Veteran's claim.

As noted above, a September 2007 VA outpatient treatment 
record references a January 10, 2001 VA outpatient treatment 
record in which the Veteran was apparently diagnosed with 
and/ or treated for GERD by Dr. F. J. Jacono.  However, after 
a review of the claims file, the Board is unable to locate 
such treatment record.  Therefore, the Board finds that the 
RO must attempt to locate and associate with the claims file, 
the aforementioned January 10, 2001 VA outpatient treatment 
record, and any other outstanding VA outpatient treatment 
records.  Such would be useful in adjudication of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all of the Veteran's treatment 
records and progress reports from service 
until present located at the VA Medical 
Center (VAMC) in Cleveland, Ohio or any 
other VA facility where the Veteran 
received treatment regarding his 
gastrointestinal disability, excluding 
those already associated with the claims 
folder, and any other identified 
provider, to include Dr. Frank. J. Jacono 
and the aforementioned January 10, 2001 
VA outpatient treatment record.  If no 
records are available, the claims folder 
must indicate this fact and document the 
attempt(s) made to obtain the record(s).

2.  The Veteran should be afforded a VA 
gastrointestinal examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should specifically identify 
all gastrointestinal disabilities found 
to be present, to include GERD.  The 
examiner is then requested to opine as to 
whether any such gastrointestinal 
disability(s) is/are related to service 
on any basis, to include the Veteran's 
documented in-service gastrointestinal 
symptomology.  All opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.

	The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


